DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Stone, Reg. No. 60,531 on 12/16/2021.

Listing of Claims:

1.	(Original) A computer-implemented method comprising:
determining, by a control plane manager of a first area of a provider network, that the first area of the provider network has obtained a plurality of new hosts;
determining, by the control plane manager, that a first control plane associated with the first area of the provider network has insufficient capacity to manage the plurality of new hosts;
sending, by the control plane manager to a control plane capacity monitor, a request for a second control plane in a second area of the provider network to manage the plurality of new hosts, the control plane capacity monitor to identify the second control plane based at least on a geographic distance between the first area of the provider network and the second area of the provider network;

sending, by the control plane manager, at least one reference to at least one host from the plurality of new hosts to be managed by the second control plane; 
receiving, by the control plane manager, an instruction to connect to the second control plane of the second area; and
updating, by the control plane manager, one or more references to endpoints of the first control plane to be references to endpoints of the second control plane for the at least one host from the plurality of new hosts managed by the second control plane.

2.	(Original) The computer-implemented method of claim 1, wherein the control plane capacity monitor receives metrics published by a plurality of control planes associated with a plurality of areas of the provider network, the metrics including at least available capacity of each of the plurality of control planes. 

3.	(Original) The computer-implemented method of claim 1, wherein the second area of the provider network is in a second region of the provider network, the second region of the provider network including only control plane capacity for managing hosts in remote regions of the provider network.

4.	(Currently Amended) A computer-implemented method comprising:
determining that a first area of[[ the]] a provider network has obtained a plurality of new resources, the first area of the provider network comprising a first control plane, the first control plane in the first area comprising an application programming interface endpoint for managing a data plane resource;
determining that a first control plane in the first area of the provider network has insufficient capacity to manage the plurality of new resources in the first area;
sending a request for a second control plane in a second area of the provider network to manage the plurality of new resources in the first area, the second control plane identified based at least on a backup hierarchy; and
the application programming interface endpoint of the first control plane is updated to be a reference to an application program interface endpoint of the second control plane for the plurality of new resources managed by the second control plane.

5.	(Previously Presented) The computer-implemented method of claim 4, wherein the plurality of new resources is a first plurality of new resources, the method further comprising:
determining that the first area of the provider network has obtained a second plurality of new resources; and
sending a reference to a resource from the second plurality of new resources to be managed by the second control plane.

6.	(Currently Amended) The computer-implemented method of claim 5,

determining that the first control plane in the first area of the provider network has insufficient capacity to manage the second plurality of new resources in the first area; and
sending a request for a third control plane in a third area of the provider network to manage the second plurality of new resources in the first area, the third control plane identified based at least on the backup hierarchy.

7.	(Previously Presented) The computer-implemented method of claim 4, further comprising:
determining that the first control plane in the first area of the provider network has insufficient capacity to manage a plurality of existing resources in the first area;
sending a request for the second control plane in the second area of the provider network to manage the plurality of existing resources in the first area.

8.	(Previously Presented) The computer-implemented method of claim 4, wherein the plurality of new resources is a first plurality of new resources, the method further comprising:
identifying a second plurality of new resources added to the first area of the provider network; 
identifying a plurality of control planes to manage the second plurality of new resources, each new resource to be managed by a different control plane from the plurality of control planes; and
sending a reference to each of the second plurality of new resources, the reference corresponding to a control plane from the plurality of control planes corresponding to that resource.

9.	(Original) The computer-implemented method of claim 4, wherein the backup hierarchy comprises a hierarchical tree of a plurality of areas of the provider network.

10.	(Original) The computer-implemented method of claim 9, wherein the backup hierarchy is weighted based on at least one of a geographic distance of each of the plurality of areas from the first area of the provider network and user preferences.

11.	(Original) The computer-implemented method of claim 4, further comprising:
deploying a second plurality of resources to the first area, the second plurality of resources associated with the first control plane.

12.	(Currently Amended) The computer-implemented method of claim 11, further comprising:
determining the first control plane has sufficient capacity to manage the second plurality of[[ new]] resources; and

the first control plane managing the second plurality of resources.



14.	(Original) The computer-implemented method of claim 13, wherein the second region of the provider network includes only control plane capacity for managing hosts in remote regions of the provider network.

15.	(Currently Amended) A system comprising:
a first one or more electronic devices to implement a first area of a provider network, the first area including a plurality of resources; and
a second one or more electronic devices to implement a control plane manager, the control plane manager including instructions that upon execution cause the control plane manager to:
determining that a first area of the provider network has obtained a plurality of new resources, the first area of the provider network comprising a first control plane, the first control plane in the first area comprising an endpoint for managing a data plane resource;
determine that a first control plane associated in a first area of the provider network has insufficient capacity to manage the plurality of new resources in the first area;
send a request for a second control plane in a second area of the provider network to manage the plurality of new resources in the first area, the second control plane identified based at least on a backup hierarchy; and
update management of the plurality of new resources in the first area from management by the first control plane to management by the second control plane, wherein a reference to[[ an]] the endpoint of the first control plane is updated to be a reference to an endpoint of the second control plane for the plurality of new resources managed by the second control plane.


determining that the first area of the provider network has obtained a second plurality of new resources; and
send a reference to a resource from the second plurality of new resources to be managed by the second control plane.

17.	(Currently Amended) The system of claim 16,

determine that the first control plane in the first area of the provider network has insufficient capacity to manage the second plurality of new resources in the first area; and
send a request for a third control plane in a third area of the provider network to manage the second plurality of new resources in the first area, the third control plane identified based at least on the backup hierarchy.

18.	(Original) The system of claim 15, wherein the backup hierarchy comprises a hierarchical tree of a plurality of areas of the provider network.

19.	(Original) The system of claim 18, wherein the backup hierarchy is weighted based on at least one of a geographic distance of each of the plurality of areas from the first area of the provider network and user preferences.

20.	(Currently Amended) The system of claim 15, wherein the instructions, when executed, further cause the control plane manager to:
deploy a second plurality of resources to the first area, the second plurality of resources associated with the first control plane.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art on the record Purushotham et al. (US 2016/0380832 A1) discloses a method of managing hosts across a plurality of virtualization management servers. A rescue agent in each virtualization management server determines host inventory change; a rescue service determines that one virtualization management server is unable to handle the hosts due to its inactive state; the rescue service determines which of the active virtualization management servers (second control plane) in the group can handle the orphaned hosts based on the current resource usage information stored in the rescue storage table. The rescue service updates resource usage table such that hosts from original virtualization management server are now listed and managed under the new virtualization management server (see paragraphs [0017] – [0018], [0034], [0040], [0042], [0049] and Fig. 4, Fig.8). 

However, Purushotham does not disclose determining that a first area of the provider network has insufficient capacity to manage a plurality of new resources; and sending a request for a second control plane in a second area of the provider network to manage the plurality of new resources in the first area, the second control plane identified based on a geographic distance (in claim 1) or a backup hierarchy (in claims 4 and 15) between the first area and the second area of the provider network. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/N.L/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415